UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 18-1014


                            IN RE: FREDERICK H. BANKS,
                                                  Petitioner


                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2-15-cr-00168-001)


                      SUR PETITION FOR PANEL REHEARING



Present: MCKEE, VANASKIE, and SCIRICA, Circuit Judges

       The petition for rehearing filed by the petitioner in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is granted. The prior opinion and

judgment are vacated. Further action on this petition for a writ of mandamus is stayed

pending disposition of appeal No. 16-3794. The Clerk will resubmit this petition for a

writ of mandamus to a panel after the Court’s mandate has issued in No. 16-3794.

                                          BY THE COURT,


                                          s/ Thomas I. Vanaskie
                                          Circuit Judge

Dated: September 24, 2018
CLW/cc: Mr. Frederick H. Banks
         Michael L. Ivory, Esq.